DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 8-13 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1, 12-13:
“wherein the weighting part performs at least one from among: (a) increases the probability of presence in a relative area corresponding to a lane adjacent to a lane in which the target body moves among the plurality of relative areas, based on a front relationship and a rear relationship between the target body and the neighboring body being reversed, (b) increases the probability of presence in a relative area corresponding to a same lane as the lane in which the target body moves among the plurality of relative areas, based on a relative speed between the target body and the neighboring body being decreased as a distance between the target body and the neighboring body decreases, (c) based on the neighboring body crossing from one side to other side with respect to the target body, decreases the probability of presence in a relative area corresponding to the one side among the plurality of relative areas, wherein the one side is a left side or a right side, and the other side is the right side or the left side, respectively, with respect to the target body, (d) increases the probability of presence for a relative area located in a direction indicated by a relative vector among the plurality of relative areas, the relative vector being obtained by subtracting a velocity vector of the neighboring body from a velocity vector of the target body, and (e) weights the probability of presence such that the probability of presence for the relative area determined to be one of the primary areas is higher as a degree of correlation between the neighboring information acquired from the neighboring body and the neighboring information acquired by a detector of the acquisition unit is higher.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685